Citation Nr: 0401985	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable initial disability rating for 
first degree burn scarring of the left foot.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted the veteran's claim for 
service connection for first degree burn scarring of the left 
foot, and assigned a noncompensable (zero percent) rating for 
this disorder.  The veteran filed a timely appeal to the 
initial disability rating assigned by the RO.


REMAND

In December 2003, the Board received a written statement from 
the veteran's representative notifying VA that the veteran 
wished to testify at "a hearing before local VA personnel in 
regard to his appeal" prior to Board consideration of his 
appeal.  Therefore, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC for the 
following development: 

The RO should schedule the veteran for a 
hearing at the RO before RO personnel.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 


matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





